DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 22-23, 25-31, 33-39 and 41 are allowed.

Reasons for Allowance
Examiner’s statement of reasons for allowance for claims 22-23, 25-31, 33-39 and 41 are stated below.

Regarding independent Claims 22, 30 and 38, the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of said prior art that teaches “generating a dynamic parameter; setting a validity time for the dynamic parameter; providing, from a second execution unit running in a second security environment, through a service application, and to a first execution unit, the dynamic parameter, wherein the first execution unit runs in a first security environment that is different from the second security environment, and wherein the first execution unit is restricted from accessing the second execution unit; receiving, from the service application, signature information at the second execution unit, wherein the signature information is generated based on (i) a verification result, (ii) the dynamic parameter, and (iii) a signature verification private key; verifying, by the second execution unit, the signature information using a signature verification public key corresponding to the signature verification private key; verifying, by the second execution unit, the dynamic parameter by comparing the dynamic parameter to a pre-stored copy of the dynamic parameter, wherein verifying the dynamic parameter comprises determining that the dynamic parameter is valid when the signature information is sent to the second execution unit within the validity time; and in response to verifying the signature information and the dynamic parameter, performing service authorization based on the verification result to authorize a service executed by the service application” in combination with all the elements of the respective independent claims. 
The dependent claims 23, 25-29, 31, 33-37, 39 and 41 are allowable due to its dependence on independent claims 22, 30 and 38 respectively.

The closest prior art made of record are:
Lindemann et al. US2015/0121068 teaches methods and systems for implementing a composite authenticator.  An apparatus comprises: an authenticator for authenticating a user of the apparatus with a relying party, the authenticator comprising a plurality of authentication components; and component authentication logic to attest to the model and/or integrity of at least one authentication component to one or more of the other authentication components prior to allowing the authentication components to form the authenticator. 
Lu et al. US2018/0241571 teaches a system and method for processing a service request.  A service execution request is transmitted to a service server; a verification notification carrying signature information is received from the service server; currently inputted biometric feature information is verified through a Trusted Execution Environment (TEE) system, when biometric feature information is consistent with pre-stored reference biometric feature information, a signature processing is performed on signature information, by using a pre-stored service private key, first to-be-verified signature information is obtained; and a verification request carrying first to-be-verified signature information is transmitted to the service server.  
Bjorn US2007/0198848 teaches systems and methods for authentication using a token. Receiving an indication of a presence of a nearby short-range terminal and waking up the token in response to receiving the indication.  Performing authentication between the token and the terminal, without requiring a user to directly interact with the token. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY TSANG whose telephone number is (571)270-7959.  The examiner can normally be reached on M-F 8am - 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Farid Homayounmehr can be reached on (571) 272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HENRY TSANG/Primary Examiner, Art Unit 2495